Citation Nr: 1018647	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  98-04 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating higher than 60 percent for diabetes 
mellitus on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.C.


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1980 to April 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in August 1996, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2003, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file.  

In a decision in December 2005, the Board denied the 
Veteran's claim for a rating higher than 60 percent for 
diabetes mellitus and a total disability rating for 
compensation based on individual unemployability.  

The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order, dated in March 2007, the Court granted a Joint Motion 
to Remand of the parties, the VA Secretary and the Veteran, 
and remanded the case to the Board for readjudication 
consistent with the Motion.

In September 2007, in writing, the Veteran withdrew from his 
appeal the claim for a total disability rating compensation 
based on individual unemployability.

In February 2009 and November 2009, the Board remanded the 
claim for further development.  As the requested development 
has been completed, no further action to ensure compliance 
with the remand directive is required.  Stegall v. West, 11 
Vet. App. 268 (1998).



FINDING OF FACT

The criteria for a rating higher than 60 percent for diabetes 
mellitus is contemplated by the Rating Schedule, to include 
the criteria under Diagnostic Code 7913 prior to June 6, 
1996, and the criteria under Diagnostic Code 7913 effective 
since June 6, 1996.  


CONCLUSION OF LAW

The criteria for a rating higher than 60 percent for diabetes 
mellitus on an extraschedular basis have not been met.  38 
C.F.R. § 3.321(b)(1) (2009); Thun v. Peake, 22 Vet. App. 111 
(2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in March 2004, in January 2008, in April 2008, and in 
December 2009.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence that the disability had increased in severity and 
the effect that worsening has on the claimant's employment.  
The Veteran was specifically advised that in rare cases an 
extraschedular rating may be assigned if the impairment is 
not adequately covered by the Rating Schedule.  Additionally, 
the Veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable for the claim.  



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(evidence demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on 
employment).  

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The timing error 
was cured by content-complying VCAA notice after which the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in February 2010.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and most 
recently afforded the Veteran a VA examination in March 2008.   

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

VA records, dated from January 1995 through March 1996, show 
that the Veteran was seen for diabetes mellitus about every 
three months.  In January 1995, his diabetes appeared fairly 
well controlled.  The Veteran indicted that he walked one to 
two miles each day.  In November 1995, the Veteran was 
advised to lose weight.  In January 1996, he was seen at an 
eye clinic and the eye examination was normal.  In March 
1996, he reported that he had a hypoglycemic reaction the 
previous day.  The pertinent diagnosis was insulin-dependent 
diabetes mellitus, not well controlled.

On VA examination in October 1996, the Veteran complained of 
intermittent paresthesia in the feet, drowsiness during the 
day, sleep disturbance, hypoglycemia one or twice a month, 
blurred vision, and difficulty driving.  He also complained 
of pain after walking three blocks, sexual dysfunction, and 
dizzy spells.  The pertinent findings were mild peripheral 
neuropathy in the lower extremity.  It was noted that the 
Veteran did not follow a restricted diet, that he 
participated in regular activity and that he had gained 4 
pounds in one month.  He had mild retinopathy with moderate 
visual deficit.  The diagnosis was diabetes mellitus, 
insulin-dependent, not well controlled with mild peripheral 
neuropathy and mild visual deficit.

On VA eye examination in November 1996, visual acuity was 
20/40 in the right eye, corrected to 20/20; and 20/30 in the 
left eye, corrected to 20/20.  The diagnosis was mild 
diabetic retinopathy and refractive error.

In May 2003, the Veteran's VA primary care provider stated 
the Veteran on average he had two to three follow-up visits 
per month for diabetes.  The examiner indicated that the 
diabetes interfered with regular employment.  



In May 2003, the Veteran testified that in the past year he 
was seen twice for diabetes in the emergency room, but he was 
not admitted.  He stated that his doctors have increased his 
insulin, that he was on a restricted diet and that his 
activities were limited.  The Veteran testified that diabetes 
affected his ability to stay on the job with the U.S. Postal 
Service and affected the number of hours he could work as a 
locksmith.  

The Veteran's former employer in May 2004 stated that the 
Veteran missed work once a week due to diabetes mellitus, had 
to often take breaks and could not keep up with the fast pace 
work environment.  

VA records, dated from June 2001 to September 2004, show that 
the Veteran continued to receive treatment for diabetes 
mellitus.  In July 2001, it was noted that the Veteran's 
glucose was 350, demonstrating poor control of his diabetes.  
In November 2001, the Veteran indicated that he had been 
having periods of hypoglycemia that occurred in the afternoon 
after eating and in the evening.  He also noted mild fatigue 
during the episodes.  The assessment was diabetes mellitus, 
poorly controlled.  In May 2003, the assessment was 
uncontrolled diabetes mellitus.  In September 2004, it was 
noted that the Veteran had a hypoglycemic episode two months 
previously.  Due to the recurrent episodes of hypoglycemia, 
he had been taking concentrated sweets and had gained weight.  
The assessment was poorly controlled diabetes with frequent 
episodes of hypoglycemia.

On VA examination in April 2005, the examiner noted that the 
last time the Veteran was hospitalized overnight for control 
of diabetes was four years earlier.  The Veteran had not been 
hospitalized for diabetes, ketoacidosis or hypoglycemic 
reaction in the previous four years.  He was reportedly 
taking insulin in the morning and in the evening.  



On examination, the Veteran was described as alert, oriented 
and walking briskly in the hallway without assistance.  His 
weight was 217 pounds.  The Veteran indicated that he did not 
do any scheduled exercises although his primary care provider 
encouraged him to exercise daily.  He was not on a restricted 
diet, but he watched what he ate.  He also indicated that he 
saw his primary care provider every three months.  The 
Veteran denied any known complications of diabetes.  The 
pertinent diagnosis was insulin-dependent diabetes mellitus.

The examiner noted that the Veteran had no evidence of 
diabetic neuropathy and there was no evidence of restriction 
in physical activity due to diabetes.  The pertinent findings 
were nonproliferative diabetic retinopathy in both eyes and 
erectile dysfunction.

VA medical records, dated from 2003 to 2009, show the Veteran 
continued to be treated for diabetes.  From 2005 to 2009 the 
records show an impression of nonproliferative diabetic 
retinopathy.  In July 2007, peripheral neuropathy was 
indicated.  The records show the Veteran had episodes of 
hypoglycemia in July 2004, in May 2005, and in September 
2007.  

A rating decision in August 2005 granted service connection 
for diabetic retinopathy and erectile dysfunction associated 
with diabetes mellitus and assigned a noncompensable rating 
for both disabilities.  

On VA examination in March 2008, the examiner indicated the 
Veteran took insulin three to four times a day.  His blood 
sugar was controlled by insulin and the Veteran did not have 
any specific symptoms.  The Veteran denied any history of 
ketoacidosis or hypoglycemic reaction in the last twelve 
months and did not have hospitalization in the last twelve 
months.  The examiner noted the Veteran's only dietary 
restriction was that he watched what he ate and that the 
Veteran was not on a restrictive diet.  The Veteran's weight 
was reasonably stable and the last three months he may have 
lost four to five pounds.  The examiner indicated the 
Veteran's activities were not regulated and he sees a 
diabetic care provider normally once every three months.  

The eye evaluation was normal.  Evaluation of feet did not 
show diabetic ulcers.  The diagnosis was diabetic, type 2, on 
insulin.  Complications related to diabetes included possible 
retinopathy and erectile dysfunction.  

A rating decision in May 2008 granted service connection for 
diabetic dermopathy and assigned an evaluation of 10 percent.  

Analysis

The current claim for increase for diabetes mellitus was 
received in March 1996. During the pendency of the claim, the 
rating criteria were amended, effective June 6, 1996.  Where 
the rating criteria are amended during the course of the 
appeal, both the old and current criteria are applicable. 

Diabetes mellitus is currently rated 60 percent under 38 
C.F.R. § 4.119, Diagnostic Code (DC) 7913. 

Under the old criteria, the criteria for a 60 percent rating 
were severe diabetes mellitus with episodes of ketoacidosis 
or hypoglycemic reactions, but with considerable loss of 
weight and strength and with mild complications, such as 
pruritis ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbances.  The criteria for the next 
higher rating, 100 percent, were pronounced, uncontrolled 
diabetes mellitus with repeated episodes of ketoacidosis or 
hypoglycemic reactions, restricted diet and regulation of 
activities, with progressive loss of weight and strength or 
severe complications.

Under the revised and current criteria, the criteria for a 60 
percent rating are insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  



The criteria for the next higher rating, 100 percent, require 
more than one daily injection of insulin, a restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions, requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

In Note (1), following the current Diagnostic Code 7913, 
compensable complications of diabetes mellitus are rated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  However, noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  

The Veteran has separate noncompensable ratings for diabetic 
retinopathy and erectile dysfunction associated with diabetes 
mellitus.  He has been assigned a separate 10 percent rating 
for diabetic dermopathy.  

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), 
there is a sequential three-step analysis to determine 
whether a case should be referred for extraschedular 
consideration.  Step one, is to determine whether the 
schedular rating adequately contemplates a claimant's 
disability picture.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for consideration of an extraschedular rating is 
required.  



If the schedular criteria do not contemplate the claimant's 
level of disability and symptomatology and the schedular 
criteria are therefore found to be inadequate, then step two 
is to determine whether the claimant's disability picture is 
exceptional with such related factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular criteria. 

If the disability picture meets the second step, then the 
third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether an extraschedular rating is 
warranted. 

Regarding the first step of Thun, the Board finds that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, which are complications of diabetes 
mellitus, which is contemplated by the Rating Schedule, under 
Diagnostic Code 7913, both the old criteria and the current 
criteria.  In other words, the Veteran does not experience 
any symptomatology not already contemplated by the Rating 
Schedule.

As the rating criteria reasonably describe the disability 
level and symptomatology, the threshold factor for 
extraschedular consideration under step one of Thun has not 
been met, and the Board need not reach the second step of the 
Thun analysis, that is, whether the disability picture is 
exceptional. 

In support of his claim for an extraschedular rating, the 
Veteran testified that diabetes affected his ability to stay 
on the job with the U.S. Postal Service and affected his job 
as a locksmith.  It is undisputed that a service-connected 
disability can have an adverse effect on employment, but the 
schedular rating criteria are designed to take such factors 
into account.  The Rating Schedule  is intended to compensate 
for average impairment in earning capacity resulting from a 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  



Generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Although the Veteran has 
experienced occupational impairment, his symptomatology does 
not fall outside of that contemplated by the Rating Schedule 
or make application of the Rating Schedule impracticable in 
this case.  

As the disability picture is contemplated by the Rating 
Schedule, the assigned schedular rating is, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).  
Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

A rating higher than 60 percent for diabetes mellitus on an 
extraschedular basis is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


